Marshall, J.
The order appealed from did not prevent a judgment from which an appeal might be taken, hence is not appealable under subd. 1, sec. 3069, Stats. 1898, and manifestly it is not under any other subdivision of the appeal statute. Ledebuhr v. Grand Grove of Wisconsin Order of Druids, *31197 Wis. 341; Hyde v. German Nat. Bank, 96 Wis. 406; Milbauer v. Schotten, 95 Wis. 28. It should, not be forgotten that the right of appeal is -wholly statutory and that by ch. 212, Laws of 1895, as subsequently amended and carried into the section cited, a material change was made as to appealable •orders. Many decisions of this court made prior to such change do not apply to the present situation. Formerly an order was appealable if it involved the merits of an action or some part thereof, though it could be reviewed on appeal from the judgment. The provision to that effect no longer exists, and the decisions based thereon of course cannot be successfully cited to sustain an appeal. Under the statutes as they now exist an order, to be appealable, must be one affecting a’substantial right made in an action in effect terminating it so as to prevent a judgment from which an appeal might be taken, or made in a special proceeding or upon summary application after judgment, or it must grant, refuse, modify, or dissolve an injunction, or set aside or dismiss a writ of attachment for irregularity, grant a new trial, or sustain or overrule a demurrer, or be an order vacating or refusing to set aside an order made at chambers, where the order, if made by the court in the first instance, would be appealable.
By the Ooxwt.— The appeal is dismissed.